                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


ALEXANDER JOHN STRUTZ,

                      Plaintiff,

vs.                                        Case No. 19-3098-SAC

DR. DANIEL STANTON and
WELLPATH RECOVERY SOLUTIONS,

                      Defendants.

                               O R D E R

      On November 27, 2019, a Martinez report (Doc. No. 8) was filed

in response to the court’s order at Doc. No. 7.      The Tenth Circuit

has stated:

      [I]n particular circumstances the Martinez report may be
      considered part of the pleadings for purposes of
      Fed.R.Civ.P. 12(b). . . . [W]e have authorized the
      district court to require a Martinez report to develop
      a basis for determining whether a prisoner plaintiff has
      a possibly meritorious claim.       The purpose of the
      Martinez report is to identify and clarify the issues
      plaintiff raises in his complaint.     It also aids the
      court in its broad reading of the pro se litigant’s
      pleadings . . . by supplementing a plaintiff’s often
      inadequate description of the practices that he contends
      are unconstitutional. When the plaintiff challenges a
      prison’s policies or established procedures and the
      Martinez report’s description of the policies or
      procedures remains undisputed after plaintiff has an
      opportunity to respond, we should, and will treat the
      portion of the Martinez report describing the policies
      or procedures like a written document that has been
      attached to plaintiff’s complaint.

Hall v. Bellmon, 935 F.2d 1106, 1112-13 (10th Cir. 1991)(interior

citations omitted).
     Although a Martinez report is treated more like an affidavit

than a motion (see Dickey v. Merrick, 90 Fed.Appx. 535, 537 (10th

Cir. 2003)), the court shall grant plaintiff time until December

27, 2019 to file a response to Doc. No. 8 if he wishes to do so.

     IT IS SO ORDERED.

     Dated this 3rd day of December, 2019, at Topeka, Kansas.




                         s/Sam A. Crow __________________________
                         Sam A. Crow, U.S. District Senior Judge
